Citation Nr: 1214304	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  04-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial evaluation for the Veteran's service connected right knee disability, residuals of a torn medial meniscus, currently evaluated as 30 percent disabling, with a separate 10 percent evaluation for arthritis of the knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977, and from November 1990 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2009 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This issue was previously remanded so that the Veteran could undergo a VA examination.  The RO was instructed to schedule the examination and readjudicate the claim.  The Veteran argues, in his March 2012 Brief, that the issue must be remanded again, pursuant to Stegall v. West, 11 Vet. App. 268 (1998), for failure to comply with the directives of the Remand.

The Board notes that the claims file includes an April 2011 general medical examination that contains range of motion findings for the right knee.  However, the claims file does not reflect that the RO readjudicated the claim.

Review of Virtual VA reflects that the Veteran underwent a VA examination on August 13, 2009; and that the RO issued a July 2010 rating decision (and supplemental statement of the case) in which it increased the Veteran's rating from 10 percent to 30 percent effective August 13, 2009 (the date of the VA examination).  The RO also issued a May 2011 rating decision in which it granted entitlement to a total disability rating based on individual unemployability (TDIU) effective August 13, 2009 (this rating decision has been incorporated into the claims file).

Since the August 13, 2009 examination report is not in the claims file or among the records in the Virtual VA system, the Board is unable to render a decision on this issue.  Moreover, the Board notes that this examination is now almost three years old and there are additional treatment records (largely from the Social Security Administration) that were added to the claims file after the July 2010 supplemental statement of the case.

The Board finds that the RO should incorporate the August 13, 2009 examination report, the July 2010 rating decision, and July 2010 supplemental statement of the case, and any other missing records, into the claims file.  If the Veteran wishes to continue the appeal, the RO should schedule the Veteran for another VA examination for the purpose of determining the current severity of the disability.     

Accordingly, the case is REMANDED for the following action:

1.  The Board finds that the RO should incorporate the August 13, 2009 examination report, the July 2010 rating decision, and July 2010 supplemental statement of the case, and any other missing records, into the claims file.  

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

3.  After completion of the above, the AMC should review the expanded record.  Then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


